 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe engraving to a uniform level.He routes the printed matter tothe cutter, who, after performing his operation, sends it to the depart-mental inspectors who examine it for deficiencies in printing, soil,etc.A small amount of on-the-job training is required for inspectors.They start out examining the less expensive printing work and asthey gain experience are given more expensive products to inspect.After the departmental inspectors have finished their inspection of theprinted matter, they send it to the offset or letterpress departmentsfor other operations if necessary.Numbering and final inspection isperformed outside the steel plate printing department.The record thus discloses that the steel plate printing departmentis administratively a separate department of the Employer's opera-tions.However, it discloses no special community of interest of theemployees in the department which warrants their establishment asa separate departmental unit.The difference in skill between thehighly trained pressmen and the relatively untrained remaining em-ployees in the, department is substantial.Moreover, the unskilledemployees in the department perform operations the same as, orsimilar to, those performed in other departments of the Employer'sbusiness who likewise, are unrepresented but are not sought herein.The employees' in the department are not a traditional departmentalgroup which the Board has recognized as appropriate for separaterepresentation.'Accordingly, we find the unit sought by the Petittioner inappropriate 4 and as no separate showing has been madeamong the pressmen here involved, we shall dismiss the petition herein.[The Board dismissed the petition.]CHAIRMANLEEDOM and MEMBERMURDOCKtooknopart inthe con-sideration of the above Decision and Order.3 Cf.Allis-Chalmers Manufacturing Company,77 NLRB 719, 725;Grand Rtiver ChemncalDtivision of Deere & Company,111 NLRB 770, 7734 SeeMtilprvnt,Inc.,90 NLRB 98;Southwest Tablet Manufacturing Company,93 NLRB278.Cf.Southerland Paper Co.,112 NLRB 622;McKay Press,113 NLRB 683.Dixie Coca Cola Bottling Company, IncorporatedandTruckDrivers and Helpers Local No. 549 International BrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL-CIO,Petitioner.Case No. 5-RC-1907. July °°5,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sidney Smith, hear-116 NLRB No. 38. DIXIE COCA COLA BOTTLING COMPANY, INCORPORATED313ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer is engaged in the manufacture and distribution ofbottled Coca-Cola pursuant to franchise agreements with Coca-ColaCompany. It operates a bottling plant in Bristol, Virginia, and 2warehouses, 1 in Marion, Virginia, 42 miles from Bristol, and 1 inElizabethton, Tennessee, 22 miles from Bristol.The Petitioner seeksan election of representatives among the employees in an employer-wide unit.During the calendar year 1955, the Employer purchased materialsvalued at $273,234, of which amount $218,910 represents the value ofmaterials shipped directly to its Bristol plant from points outsidethe State of Virginia.During the same period, the Employer's grosssales of Coca-Cola amounted to $638,387, of which amount $234,493represents the value of Coca-Cola shipped directly from Bristol, Vir-ginia, to points in Tennessee in the Employer's own trucks.As set forth above, the Petitioner seeks an election in a unit whichencompasses the Employer's entire multistate operations in both Vir-ginia and Tennessee.Under the standards established for nonretailmultistate enterprises, such as that involved herein, the Board willassertjurisdiction over the entire enterprise only if the annual director indirect outflow of the entire enterprise amounts to at least $250,000or $1,000,000, respectively; 1 if the annual gross business of the en-tire enterprise amounts to at least $3,500,000; 2 or if each of its in-tegral parts individually satisfies the Board's standards for a singleestablishment.'It is clear that the entire operations of this Em-ployer do not satisfy either the outflow 4 or gross business standards,and that the warehouses do not satisfy any of the standards applicableto individual nonretail establishments.Accordingly, as the Employ-er's operations do not satisfy any of the Board's standards for as-serting jurisdiction over an entire multistate nonretail enterprise, wefind that it would not effectuate the policies of the Act to assert juris-diction in this case,5 and we shall, therefore, dismiss the petition.[The Board dismissed the petition.]IJonesboro Grain Drying Cooperative,110 NLRB 481,at 484.2 Coca Cola Bottling Company of New York, Inc,114 NLRB 1423.7 JonesboroGrain Drying Cooperative,supra,at 483-484.4We find no merit in the Petitioner's contention that the Board should assert jurisdic-tion because the Employer's shipments from Bristol,Virginia,to points in Tennessee inthe amount of approximately$235,000 substantially meet the Board's $250,000 directoutflow requirements.Charles and Henry Bertermann d/b/a Western Machine & ToolCompany,115 NLRB 978.5Assertion of jurisdiction over the Employer's entire operations is not warranted bythe possibility that the Board,in an appropriate proceeding,might assert jurisdiction overa portion of the Employer's operationsSeeDeskins Super Market,Inc.,115 NLRB 1571. 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDMEMBERSMuRDOCK andPETERSON,dissenting :We dissent from the majority's refusal to assert jurisdiction overthismultistate Employer.This is a parallelcasetoDeskins SuperMarket, Inc.,6the only difference being that this involvesa nonretailmultistate enterprise where that case involveda retailmultistate en-terprise.The cases are so parallel that the following statement madein our dissenting opinion in theDeskinscase fits the instant caseperfectly :-Obscured as it is, and incredible as it sounds, it is nonethelesstrue that the majority is finding that "it will not effectuate thepolicies of the Act to assert jurisdiction herein" on the groundthat the Employer's operations areinterstaterather thanintra-state.This case, too, "is a clear demonstration of the basic fallacy in a stand-ard' which lays down more restrictive requirements forinterstateenterprises than it does forintrastate."The majority's applicationof theJonesborostandard for multistate nonretail enterprises to de-cline jurisdiction over this Employer dramatically proves the correct-ness of our earlier criticism made of that standard that... despite the implicit interstate character of these multistateorganizations, the new standard actually requires larger opera-tions with a greater impact upon commerce for the assertion of'jurisdiction over multistate organizations than will be requiredfor those located in only one State.'The Employer here is engaged in the manufacture, bottling, andsale of Coca-Cola pursuant to franchise agreements with the CocaCola Company. Its bottling plant is located in Bristol, Virginia,which city is situated on the Virginia-Tennessee boundary line.TheEmployer also operates 2 warehouses, 1 in Marion, Virginia, and 1in Elizabethton, Tennessee.Coca-Cola is shipped by the Employerin its own trucks to the warehouses ; from there it is delivered by theEmployer's driver-salesmen to customers.The Employer also em-ploys 18 driver-salesmen at its Bristol plant, who sell and deliverCoca-Cola in Virginia and in Tennessee.During the calendar year1955, the Employer sold and shipped out of State from its Bristol,Virginia, plant, to places in Tennessee, Coca-Cola valued at $234,493.TheJonesborostandards,' which are the basis for the dismissal ofthis petition, provide for the assertion of jurisdiction, inter alia, overthe following enterprises :° 115 NLRB 1571.9Here theJonesborostandard is the basis for dismissal ; inDeskinsitwas theHogueand Knottstandard.6 The Ransom and RandolphCompany,110 NLRB 2204, 22079 JonesboroGrain Drying Cooperative,110 NLRB 481, 483, 484. DIXIE COCACOLA-BOTTLINGCOMPANY, INCORPORATED315(2)Direct outflow standard:An enterprise which produces orhandles goods and ships such goods out of State, or performs serv-- ices outside the State in which the enterprise is located, valued at$50,000 or more.(5)Multistate standard:An establishment other than retailwhich is operated as an integral part of a multistate enterprise,and (a)The particular establishment involved meets any of theforegoing standards;or (b) The direct outflow of the entire en-terprise amounts to $250,000 or more; or (c)The indirect out-flow of the entire enterprise amounts to $1,000,000 or more.[Emphasis supplied.]In other words, under the direct outflow standard an employer hav-ing a single plant in 1 State which has $50,000 direct outflow across theState lines is deemed by this Board to exert such a substantial or pro-nounced impact on commerce as to justify the assertion of jurisdic-tion.Or if the employer has several plants in 1 State with a totaloutflow of $50,000, the Board would also assert jurisdiction 10Butif an employer's enterprise is multistate in scope, the direct outflow ofallunits in the enterprise must total $250,000 instead of $50,000before the Board will assert jurisdiction over the entire enterprise.The $234,493 direct outflow of the Employer herein falls short of that$250,000 and is thus deemed by the majority to exert only an insub-stantial impact on commerce despite the fact that it is more than 4times the $50,000 direct outflow from a single State enterprise whichwould be deemed to have such a pronounced impact on commerce asto require the assertion of jurisdiction.Why should jurisdiction overthis Employer be denied because it operates in two States when juris-diction would be asserted if its operations were confined to a singleState?What kind of sense does that make?What rational ex-planation can be made for such a patently arbitrary distinction?As a further illustration of the arbitrariness of theJonesboromulti-state standard for nonretail enterprises, consider the fact that with-out any change in the volume or method of operations of the Em-ployer's Bristol bottling plant, if Petitioner fortuitously had limitedits unit request to the bottling plant employees, under the standardsthe majority would find that its operations exert sufficient impact oncommerce to warrant the Board's exercise of jurisdiction.How thesubstantial impact on commerce and existence of jurisdiction over theEmployer's bottling plant, if considered alone, can be translated intoan insubstantial impact on commerce and no jurisdiction over it whenconsidered together with the rest of the Employer's operations in twoStates, is simply not explainable.It is thus understandable that the10 Texas Construction Material Company,114 NLRB 378. 316DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority does not even attempt to explain it.Here again we havean identical parallel to the anomaly present in theDeskinscase.Changing only the names of the States involved, the following ques-tion and observation asked and made in theDeskinsdissent may berepeated here:If the [Virginia] operations alone would justify theassertionof jurisdiction, how does the addition of more operations in[Tennessee] with more effect on commerce remove the justifica-tion for the assertion of jurisdiction?The world at large stillrecognizes the principle that the whole is greater than a part-in fact equal to the sum of the parts; yet this Board persists inliving in a jurisdictional Alice in Wonderland where it is solemnlypronounced that the whole is less significant than the part.Plainly, the majority's refusal to assert jurisdiction over this multi-state Employer, despite the fact that its direct outflow is more thanfour times the amount the majority requires for asserting jurisdictionover a similar intrastate nonretail enterprise, is wholly inconsistentwith logic and with the Board's responsibilities under the Act.Like-wise any jurisdictional standard which requires such a paradoxicalresult is obviously not properly framed to appraise the impact of busi-ness enterprises on commerce so as to attain the majority's oft-assertedgoal of taking jurisdiction over those enterprises which exert a "pro-nounced impact" on interstate commerce.The crying need forrevisionof such a standard becomes apparent only on arare occasionsuch as this when a Regional Director becomes confused by the stand-ards and fails to dismiss a petition at the regional level, making it nec-essary for the majority to perform this painful and embarassing op-eration at the Board level in a full-dress decision.Of course thisprocess is painful and embarrassing only because a majority of theBoard as presently constituted refuses in this case, as it has refusedin similar situations," to admit and take the necessary steps to elimi-ll As noted, in theDeskins Super Marketcase,115 NLRB 1571,the majority refusedto eliminate the anomaly in theHogue and Knottretail standard under which jurisdictionwas denied over an interstate retail chain over which jurisdiction would have been assertedifconfined to one State.InGary Hobart Water Corporation,115 NLRB 1575, themajority refused to correct a public utility standard under which jurisdiction was deniedover a utility providing over $100,000 worth of water essential to production of steel andother industrial production, while jurisdiction is asserted over a concern which furnishes$100,000 worth of window-washing services.Similarly,inC. it. Brown Cafeterias,115NLRB 276, the majority refused to revise the restaurant standard to permit the assertionof jurisdiction over an employer providing essential cafeteria service amounting to morethan $3,000,000 per year in plants of United Aircraft producing over$600,000,000 perannum in vital aircraft production for the United States Government.InEast NewarkRealty Corporation,115 NLRB 483,the majority not only reaffirmed an office buildingstandard under which jurisdiction over the New York Stock Exchange Building wouldhave to be denied, but extended that standard to industrial properties.This resulted inthe anomaly that jurisdiction is denied over an enterprise engaged in leasing buildingsand/or floor space and in selling the space,light, and power indispensable to production ofgoods for interstate commerce by tenants, while jurisdiction is asserted over a concernwhich provides$100,000 of window-washing services.CityWindow Cleaning Company,114 NLRB 906. HARD MANUFACTURING COMPANY317nate the more conspicuous and egregious anomalies and faults in the1954 jurisdictional standards.The majority strangely persists in thepretense that these standardsare aperfect, whole and immutable,despite the fact that their framers made no such claim but on the con-trary stated that the standards were not "static and immutable,"but rather were subject to change in light of changing circumstances.Thus in a case issued not long after the adoption of the standards in1954 the Board said :We are also aware that further changes in circumstances mayagain require future alterations of our own determinations oneway or another.The Board's jurisdictional standards are not,and by the very nature of the Board as a quasi-judicial agencycharged with the statutory responsibility to effectuate the con-gressional purposes embodied in the Act which gave it existence,cannot be, static, immutable standards.12Plainly, if this pronouncement of the Board had any meaning at all,and if this Board is not to follow a policy of simply perpetuating error,while pretending perfection and immutability in the 1954 standards,reason and logic would dictate at the very minimum the correction ofintrinsically illogical and indefensible standards which are productiveof such absurd results as found in the instant case and theDeskinsSuper Marketcase.As we have observed in the recent past, the existing machinery ofthe Board is undeniably geared to handling a larger numberof casesthan have been produced by the 1954 standards.Many employers,employees, and unions are being needlessly denied the facilities ofthis Board contrary to the congressional policy.Unless a majority ofthe present Board is irrevocably committed for doctrinairereasonsto needlessly restricting the scope of this Board's facilities, while the"no-man's land" increases and more and more parties are remittedto the law of the jungle, an early general liberalization of the 1954standards is indicated as well as the elimination of the inconsistenciesand anomalies.v Ddwin D.Wemyaa,d/b/a Coca-Cola Bottling Company of Stockton,110 NLRB 840.Hard Manufacturing CompanyandUnited Furniture Workersof America,AFL-CIO,Petitioner.Case No. 3-RC-1713. July25,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William J. Cavers,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.116 NLRB No. 39.